Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered June 22, 1989, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant was sentenced as a second felony offender to an indeterminate prison term of 3 to 6 years after pleading guilty to sexual abuse in the first degree. Under the circumstances of this case, which include an admission by defendant that he had sexual contact with his four-year-old stepdaughter over an approximate period of three months, we find no merit to defendant’s contention that his sentence was harsh and excessive (see, People v Zerbst, 147 AD2d 844, 846, affd 74 NY2d 888; People v Carlin, 136 AD2d 781, 783).
Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.